Citation Nr: 1433558	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-48 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to September 1988 and from October 2003 to February 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision in which the RO confirmed and continued a denial of service connection for sleep apnea.  The Veteran filed a notice of disagreement in August 2009 and was provided with a statement of the case in November 2009.  The Veteran perfected his appeal with a November 2009 VA Form 9.  

The Veteran testified in front of the undersigned Veterans Law Judge at a Board video-conference hearing in April 2010.  A copy of the transcript from that hearing has been reviewed and associated with the claims file.

In a July 2010 decision, the Board remanded the claim for further development.  

A review of the Veteran's Virtual VA claims file reveals a June 2014 Appellate Brief and VA treatment records dated November 2005 to December 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his sleep apnea is due to his military service.  Specifically, the Veteran contends that he suffered from symptoms of sleep apnea during his second period of active service.  

As part of the July 2010 Board remand, the Veteran was afforded a VA examination in September 2010 to determine the nature and etiology of his sleep apnea.  The examiner diagnosed obstructive sleep apnea and concluded that it was less likely than not incurred in or aggravated by the Veteran's period of active duty.  The examiner also concluded that it was at least as likely as not that the Veteran's sleep apnea began prior to his entrance into service in October 2003.  The examiner explained that the mother of the Veteran's child complained of his loud snoring in 1998 and the Veteran admitted to daytime sleepiness when he entered service in 2003.  The examiner noted that both of these were symptoms of obstructive sleep apnea.  The examiner also noted that the Veteran was greatly overweight in 2003 and obesity is a frequent cause of sleep apnea.  

The Board notes that a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).

In this case, there is no entrance examination for the Veteran's second period of active service associated with the record.  Since such examinations are ordinarily conducted, the Board will not hold it against the Veteran for the absence of an entrance examination and concludes, accordingly, that the presumption of soundness at entrance attaches.  See 38 U.S.C.A. § 1111; see Doran v. Brown, 6 Vet. App. 283, 286 (1994).

As such, while the VA examiner concluded that the Veteran's sleep apnea pre-existed service, the examiner did not address whether the Veteran's sleep apnea was aggravated by service.  The Board notes that VA regulations pertaining to the rebuttal of the presumption of soundness require the highly stringent standard of clear and unmistakable evidence that the veteran's disease or injury existed prior to service and clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  Therefore, the Board finds that a remand is necessary in order to obtain an addendum opinion.  




Accordingly, the case is REMANDED for the following action:

1. The Veteran's claims file and a copy of this remand should be returned to the examiner that performed the September 2010 VA examination for an addendum opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

The examiner should determine whether it is clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's sleep apnea exited prior to service.  Please explain your answer.

If the Veteran's sleep apnea clearly and unmistakably preexisted service, the examiner should determined whether it is clear and unmistakable (i.e., highest degree of medical certainty) that his sleep apnea WAS NOT aggravated beyond the natural progress of the disorder by his active military service?  In other words, the examiner should determine whether it is clear and unmistakable that there was no increase in the severity of his sleep apnea during service; or, that it is clear and unmistakable that any increase in the severity of his sleep apnea was due to the natural progress of that pre-existing condition.  Please explain your answer.

The examiner is requested to provide a thorough rationale for any opinion provided.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



